Filed 12/26/19                                        Case 19-14744                                                  Doc 29



       1    Michael H. Meyer, Esq. #82336
            Chapter 13 Trustee
       2    Deanna K. Hazelton #202821
            Senior Staff Attorney
       3    Sarah R. Velasco, #255873
            Staff Attorney
       4    P.O. Box 28950
            Fresno, CA 93729-8950
       5    Tel (559) 275-9512
            Fax (559) 275-9518
       6    E-mail: cvinson@meyer13.com
       7                                   UNITED STATES BANKRUPTCY COURT
       8
                                           EASTERN DISTRICT OF CALIFORNIA

       9
            IN RE:                                           CASE NO. 19-14744-A-13K
       10
            Kenneth Carter                                   DC NO.:      MHM-1
       11
            Trista Carter                                    CHAPTER 13 PROCEEDING
       12
                                                             MOTION TO DISMISS
       13                                                    PURSUANT TO 11 U.S.C. §1307
                                    Debtors
       14
                                                             DATE: January 24, 2020
       15                                                    TIME: 9:00 AM
                                                             PLACE:
                                                                    U.S. Courthouse
       16
                                                                    5th Floor, Dept A, Courtroom 11
       17                                                           2500 Tulare Street
                                                                    Fresno, Ca 93721
       18
                                                             JUDGE: Hon. Fredrick E. Clement
       19

       20

       21
                     TO THE DEBTORS AND DEBTORS’ ATTORNEY:
       22
                     YOU AND EACH OF YOU are hereby notified that Michael H. Meyer, Chapter 13 Standing
       23
            Trustee, will move to DISMISS FOR CAUSE the above-referenced case pursuant to §1307 of the
       24
            Bankruptcy Code at the time and place set forth above for the following reason(s):
       25
                     1. Unreasonable delay by the debtor that is prejudicial to creditors. [11 U.S.C. §1307(c)(1)]
       26
                     2. Failure to file a complete statement of monthly net income. 11 U.S.C. §521(a)(1)(B)(v).
       27
                     3. Failure to file complete and accurate schedules and statements; i.e. Schedule A/B and
       28   Statement of Financial Affairs. [11 U.S.C §521] and/or F.R.B.P 1007.



                                                                -1-
Filed 12/26/19                                       Case 19-14744                                               Doc 29



       1          4. Failure to cooperate with the trustee as required in [11 U.S.C. §521(a)(3)(4). [11 U.S.C.
       2    §1307(c) “for cause”] More specifically, Trustee requested and Debtor failed to provide the
       3    following:

       4          a.) Profit and loss statements

       5
                  b.) Business Case Questionnaire
                  WHEREFORE, the Trustee requests the court dismiss this case.
       6

       7    DATED: 12-26-19
                                                   /s/ Michael H. Meyer
       8                                           Michael H. Meyer, Chapter 13 Trustee
       9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28




                                                               -2-
